IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00338-CR
                                 No. 10-16-00339-CR

SHAWN WESTLEY NOORDAM,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                       Trial Court Nos. 15-23010 & 15-23028


                              ABATEMENT ORDER


       The reporter's record in these appeals was originally filed on January 19, 2017. In

a letter dated May 12, 2017, the Clerk of this Court notified the court reporter, Jeannye L.

Skinner, that Volume 4 of the reporter’s record in both of these appeals was incorrect in

that the volume provided to the Court pertained to the appeal in 10-16-00226-CR, Edwards

v. State. The reporter was asked to provide the correct Volume 4 for these appeals,
preferably within 7 days from the date of the letter. The reporter was further asked to

contact the Court if the correct Volume 4 could not be provided within the timeframe

specified. More than 7 days have passed and we have neither received the correct

Volume 4 nor have we been contacted by the reporter.

       It is the joint responsibility of this Court and the trial court to ensure that the

appellate record is timely filed. TEX. R. APP. P. 28.4(b), 35.3(c). Further, this Court may

enter any order necessary to ensure the timely filing of the appellate record. Id. 35.3(c).

Accordingly, these appeals are ORDERED abated to the trial court to hold a hearing as

soon as practicable but not later than 7 days after the date of this Order to determine:

       (1) The reasons why the reporter has not provided the Court with the
       correct Volume 4; and

       (2) A date certain when the reporter can file the correct Volume 4 that does
       not further delay the prosecution of this appeal.

       The trial court must order Jeannye L. Skinner to file the correct Volume 4 by the

date determined. Further, the trial court must inform Skinner of the consequences of

failing to file the correct Volume 4 by the date determined and ordered.              Those

consequences include:

       (1) abating the proceeding again to the trial court for a contempt of court
       hearing;

       (2) imposing a lump sum monetary fine;

       (3) imposing a daily fine for each day the correct Volume 4 is late beyond
       the date previously determined by the trial court; and


Noordam v. State                                                                      Page 2
       (4) confinement in jail until the correct Volume 4 is completed.

       The trial court shall require the hearing to be transcribed. To the extent necessary

or pertinent to obtaining compliance with the rules regarding preparation of the

reporter's record, the trial court must: (1) prepare findings of fact and conclusions of law

addressing the above issues; (2) require the preparation of a supplemental clerk's record

containing its findings of fact and conclusions of law and all orders it may issue as a result

of its hearing in the matter; and (3) require the preparation of a reporter's record

transcribing the evidence and arguments presented at the aforementioned hearing.

Additionally, the trial court's findings and orders must be provided to the trial court clerk

within 7 days from the date of the hearing.

       The trial court clerk is ORDERED to prepare and file a supplemental clerk's record

containing the written findings and orders of the trial court in this Court within 14 days

from the date of the hearing.

       Further, a reporter different than the trial court's official reporter is ORDERED to

prepare and file with the Clerk of this Court a record of the hearing held within 14 days

from the date of the hearing.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Justice Davis concurring with a note)*
Appeals abated
Order issued and filed May 31, 2017
Noordam v. State                                                                        Page 3
      * ”Justice Davis concurs with this Abatement Order and the requested assistance
from the trial court.”




Noordam v. State                                                                Page 4